Citation Nr: 0518637	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  99-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
depressive neurosis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for arthritis including 
rheumatoid arthritis.

4.  Entitlement to service connection for chronic throat 
pathology.

5.  Entitlement to service connection for stomach/upper 
gastrointestinal disability

6.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from March 1999 and October 1999 rating decisions rendered by 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In June 2003, the Board remanded this case for further 
action.  The requested actions have been completed and the 
case has been returned to the Board.

Prior to the remand, the issue of entitlement to nonservice-
connected pension was on appeal before the Board.  Since the 
RO granted the claim in December 2003, the matter is no 
longer before the Board.  

In the May 2005 Informal Hearing Presentation, the veteran's 
representative initiated a claim of entitlement to a total 
rating based on individual unemployability.  Also, the 
representative pointed out that the veteran raised the issue 
of an increased rating for hearing loss in April 1999.  
However, the matters have not been adjudicated and are 
inextricably intertwined with the issue of entitlement to 10 
percent evaluation based on multiple noncompensable service-
connected disabilities.  Thus, they should be adjudicated 
simultaneously, which will require that the Board defer 
consideration of 38 C.F.R. § 3.324.  

Therefore, the issues of service connection for a 
gastrointestinal disability and entitlement to 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1977 decision, the RO denied the claim of 
service connection for depressive neurosis on the basis that 
such a condition was absent during service and that there was 
not a showing of a psychosis one year after service.  The 
veteran was advised of his procedural and appellate rights by 
an April 1977 letter, but he did not appeal this decision.

2.  The evidence reviewed and submitted since the RO denied 
the claim in April 1977 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  There is no competent evidence of a diagnosis of 
Hepatitis B or C, or of residuals of Hepatitis A.  

4.  There is no competent evidence demonstrating the 
manifestation of arthritis during service or one year 
thereafter, or linking current findings of arthritis to the 
veteran's service.  

5.  There is no competent evidence demonstrating a diagnosis 
of any disability manifested by current chronic throat 
pathology.




CONCLUSIONS OF LAW

1.  The RO's April 1977 denial of the claim of entitlement to 
service connection for depressive neurosis is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).

2.  Hepatitis was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A disability manifested by chronic throat pathology was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2002 and August 2003, as well as 
by the discussions in the June 1999 statement of the case 
(SOC) and the October 2002 and January 2004 supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to reopen a 
previously denied claim, establish service connection, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided VCAA notices after 
the 1999 RO decisions on appeal.  However, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters in April 2002 and August 2003, his 
claim was readjudicated based upon all the evidence of record 
as evidenced by the October 2002 and January 2004 SSOCs.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in 1999 and 2002, and 
those reports are associated with the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
depressive neurosis.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed in November 1998, prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Service medical records entirely negative for complaints of 
or treatment for psychiatric disorders.  In January 1977, the 
veteran filed a claim alleging entitlement to service 
connection for a nervous disorder.  

A private consultation report of February 1977 reveals a 
reported diagnosis of anxiety neurosis.  The veteran reported 
anxious feelings for the past few months.  When a VA 
examination was conducted in February 1977, the examiner 
diagnosed depressive neurosis.  

By rating action of April 1977, the RO denied the claim of 
service connection for depressive neurosis on the basis that 
such a condition was absent during service and that there was 
not a showing of a psychosis one year after service.  Notice 
of the decision, including information concerning the 
veteran's appellate rights, was issued in April 1977.  
Appellate action was not initiated, and the decision became 
final.  The veteran filed a claim to reopen the matter in 
November 1998.

Evidence added to the record since the denial of the claim in 
April 1977 consists of duplicate service medical records, VA 
treatment records dated in the 1990s and 2003, and VA 
examination reports dated June 1999 and April 2002.

VA records reveal ongoing treatment for depressive neurosis, 
panic disorder, and dysthymia.  In November 1999, the veteran 
was hospitalized for major depression with psychotic features 
and dysthymia was diagnosed on a VA examination in June 1999.  
Major depressive disorder with psychotic features was noted 
in 2003. 

At an April 2002 VA examination, the examiner noted a review 
of the claims file.  The veteran reported a traumatic event 
that occurred during service.  He did not attribute his 
emotional problems to that event, but did relate his problems 
to traumatic experiences that have occurred during his 
lifetime.  It was noted that the veteran's symptomatology 
appeared with the traumatic event of an accident that he had 
while working in New York in the early 1990s.  That event 
added to previous incidents and he ended up hospitalized.  
Since that time, he has experienced psychiatric symptoms and 
a second hospitalization in 1999.  The examiner diagnosed 
major depressive disorder with psychotic features.  

When the RO denied the claim in April 1977, there was 
evidence of a current disability, but no competent evidence 
linking that diagnosis to the veteran's service.  The same is 
true for evidence added to the record since the denial of the 
claim in April 1977.  In fact, the evidence added to the 
record consists of the VA examiner's opinion that the 
veteran's symptomatology became manifest in the years after 
his service and not during his service.  This opinion 
essentially confirms the basis for the RO's initial decision 
of April 1977 rather than the veteran's contentions.  
Therefore, it is the determination of the Board that the 
evidence presented by the veteran with regard to his claim of 
entitlement to service connection for depressive neurosis is 
not new and material, thus the claim is not reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Certain chronic diseases, including 
arthritis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service Connection for Hepatitis

The service medical records show that the veteran was 
admitted due to malaise and icterus in 1974.  At that time, 
the B Australia Antigen was negative and the veteran was 
diagnosed with viral hepatitis.  In July 1975, the veteran 
was seen for complaints of epigastric pain and diarrhea.  It 
was determined that he was suffering from gastroenteritis and 
hepatitis was ruled out.  

Here, the Board finds that the evidence clearly shows that 
the veteran was diagnosed with viral hepatitis during 
service.  However, the remaining evidence indicates that he 
does not suffer from chronic residuals of the disease.  

The post-service records reflect a reported history of 
hepatitis during service in 1974.  On a medical visit in 
1977, the history of the condition was noted, as well as the 
veteran's denial of drug use.  However, ongoing residuals 
were not reported.  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

At a June 1999 VA examination, hepatitis B by history was 
noted.  However, the liver, gallbladder, and pancreas 
examination was negative for Hepatitis C and Hepatitis B, but 
positive for Hepatitis A.  There were no signs of liver 
disease.  The examiner diagnosed Hepatitis A without 
sequelae.  

At an April 2002 VA examination, the examiner did not find 
evidence of hepatitis or previous laboratory tests reported 
for hepatitis.  

Based on the findings and conclusions reached by the VA 
examiner in June 1999, it is reasonable to find that the 
veteran had been diagnosed and treated for Hepatitis A, and 
that there have not been any residuals.  Therefore, the 
hepatitis treated during service was acute and transitory.  
In the absence of proof of a present disability, a valid 
claim has not been presented.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Even though there is evidence of treatment of hepatitis 
during service, the post-service records show that the 
veteran has tested negative for Hepatitis B and C and that 
there are no residuals of Hepatitis A.  Therefore, there is 
no competent evidence of a current disability.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The appeal is denied.

Service Connection for Arthritis

VA records dated in 1990s reveal ongoing complaints of back 
pain, degenerative joint disease, fibromyalgia, rheumatoid 
arthritis.  Based on an MRI conducted in February 1999, in 
August 1999, a VA examiner diagnosed bulging discs at L3-4, 
L4-5 and L5-S1.  Further, on an April 2002 VA examination, 
the examiner diagnosed mild degenerative changes of the 
cervical spine with small disc herniation at C4-C5 level, 
degenerative joint disease, and chronic cervical and lumbar 
degenerative disk disease with bulging disc.  

Clearly, the competent evidence of record demonstrates that 
the veteran was diagnosed with degenerative joint disease and 
rheumatoid arthritis.  However, the evidence of record is 
negative for any findings or opinions that demonstrate any 
injuries or complaints during service, and any links between 
the current complaints and the veteran's service.  

The service medical records are entirely negative for any 
injuries, as well as findings of or complaints related to 
arthritis.  A February 1977 VA musculoskeletal examination 
did not reveal any abnormal findings.  

At an August 1999 VA examination, it was noted that he did 
not recall when the joint pain started and that he did not 
remember any injuries accidents or falls related to his joint 
and low back pain.  Further, at the time of the VA 
examination of April 2002, the veteran indicated a seven year 
history of rheumatoid arthritis, many years after his 
separation from service.  

Overall, a longitudinal review of the record shows that the 
veteran was diagnosed with arthritis, including rheumatoid 
arthritis, many years after his separation from service and 
that such diagnosis has not been linked to the veteran's 
service.  Further, the treatment records and examination 
reports do not reveal opinions dating the onset of arthritis 
to the veteran's service or within one year of the veteran's 
separation from service.  Also, the veteran did not point to 
any specific injuries or incidents during service and the 
service medical records are also silent regarding injuries 
and complaints. Thus, it is reasonable to find that the 
veteran's arthritis became manifest many years after his 
separation from service.   

As noted, questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, the competent evidence does not support 
the veteran's contentions.  Therefore, the only remaining 
evidence in support of the claim consists of lay statements, 
but the veteran is not competent to comment on a medical 
matter.  See Espiritu, supra.

Even though the veteran was diagnosed with arthritis, the 
evidence of record is entirely negative for showing any 
injuries incurred during service, the manifestation of 
arthritis within a year of his separation from service, or 
medical opinions linking the condition to the veteran's 
service.  Therefore, service connection is not warranted for 
arthritis.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied. 

Service Connection for Chronic Throat Pathology

The service medical records show that the veteran was seen on 
various occasions for complaints of a sore throat.  In 
November 1975, a respiratory infection was found and strep 
throat was ruled out.  On a follow-up visit, the examiner 
reported an impression of tonsillitis.  An examination of the 
throat in May 1976 was negative.  

At a 1977 VA examination, an examination of the nose, sinus, 
mouth, and throat was normal.  A sore throat was noted when 
the veteran was seen in August 1988.  The throat was normal 
on an April 2002 VA examination.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, the competent evidence is negative for a 
finding or opinion indicating that the veteran suffers from a 
chronic throat condition incurred during service.  Therefore, 
it appears that the incidents of a sore throat, including 
those reported during service, represents acute and 
transitory conditions and not a chronic condition.  In the 
absence of proof of a present disability, a valid claim has 
not been presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Even though there is evidence of treatment of and complaints 
for a sore throat during and after service, there are no 
indications or medical opinions demonstrating that the 
occasional complaints constitute a chronic condition.  
Therefore, there is no competent evidence of a current 
disability.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

New and material evidence to warrant reopening the claim of 
service connection for depressive neurosis was not submitted, 
and the appeal is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for chronic throat 
pathology is denied.

REMAND

Here, the evidence is insufficient to decide the issue of 
service connection with any certainty.  The service medical 
records show that in July 1975, the veteran was seen for 
complaints of epigastric pain and diarrhea.  It was 
determined that he was suffering from gastroenteritis.  Post-
service records, dating back to the 1980s, reveal ongoing 
gastrointestinal complaints and findings of indigestion, 
gastroenteritis, gastritis, and gastroesophageal reflux 
disease (GERD).  

The veteran was afforded VA examinations in June 1999 and 
April 2002.  GERD and status post gastroenteritis were 
diagnosed.  However, the requisite nexus opinions were not 
provided.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the VCAA, a veteran is entitled to a complete VA medical 
examination that includes an opinion whether there is a nexus 
between the claimed disorder and service based on all 
possible evidence.  Therefore, additional development is in 
order.

Service connection is currently in effect for hearing loss 
and hemorrhoids.  Both disabilities are rated as 
noncompensable and the question of multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
before the Board.  As noted in the Introduction, the issues 
of an increased rating for hearing loss and a total rating 
based on individual unemployability have been raised.  
However, those matters have not been adjudicated.  

Moreover, the outcome of the issue of entitlement to service 
connection for gastroenteritis may affect this issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  That is the case here.  
Therefore, the Board will defer consideration of 38 C.F.R. 
§ 3.324 until the development of the increased rating for 
hearing loss and total rating matters are completed.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, etiology, and severity of his 
conditions affecting the digestive 
system, including GERD and 
gastroenteritis.  It is imperative that 
the examiner reviews the evidence in the 
veteran's claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to review the 
record and to state whether there is a 50 
percent probability or greater that the 
current conditions diagnosed are related 
to the veteran's service.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination report should be typed. 

2.  The RO should adjudicate the claims 
on appeal.  If the determinations remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


